DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because 
	The pre-ample that the claimed term “A computer-readable storage medium” is not limited in the instant specification to only statutory embodiments and therefore the broadest reasonable interpretation includes nonstatutory embodiments. The remedy is to limit the claim by adding the phrase non-transitory.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-8, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagenstedt et al. (US Pub No. 2017/0079201) in view of Julien (US Pub No. 2016/0333537).
Claim 1, Jagenstedt discloses a system for placing and collecting traffic cones and traffic cone lanterns, comprising: a vehicle (Fig. 1, element 10) on which a loading bay is disposed (See Abstract disclosed to provide “a robotic device having a modular construction”). However, Jagenstedt does not disclose a first robot arm mounted at the rear part of the vehicle for moving a traffic cone in the loading bay or a traffic cone with a traffic cone lantern from the vehicle to a placement position; at least one camera disposed on the vehicle for obtaining an image signal of road traffic marking; and a processing unit connected to the first robot arm and at least one camera, and configured to detect position information of the road traffic marking according to the image signal of the road traffic marking, and vehicle and that the cones are positioned at regular distance intervals”); at least one camera disposed on the vehicle for obtaining an image signal of road traffic marking (par [0034-0036] ”he movement of the device, is connected to a camera and a screen in such a way that the methods of positioning or recovering the traffic cones can be carried out during a movement in reverse”); 
and a processing unit connected to the first robot arm and at least one camera (par [0034-0036]), and configured to detect position information of the road traffic marking according to the image signal of the road traffic marking (par [0005, 0060] “ The system proposes in document WO 2013 068716 (YEARWOOD CLEBERT O'BRYAN RICARDO) makes it possible to position and recover traffic cones which an articulated arm coupled to the vehicle and having 6 axes of movement”), and control movement of the first robot arm according to the position information of the road traffic marking so as to move the traffic cone or the traffic cone with traffic cone lantern in the loading bay to a position outside the vehicle (par [0066-0068] “ carries out a movement from the inside to the outside of the vehicle for the positioning of the cones (12) or from the outside to the inside of the vehicle for the recovery of the cones to provide of the position information of the road traffic”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide of Julien to the system of Jagenstedt in order to use accessory for positioning and recovering traffic cones.

Claim 8, the claim is rejected for the same reasons as set forth in claim 1.
Claim 11, the claim is rejected for the same reasons as set forth in claim 1.
Claim 14, Jagenstedt further discloses a computer-readable storage medium including a computer program stored therein, wherein the computer program is executable by a processor  to implement the steps of the method in claim 8 (par [0023, 0050]). 
Claim 15, Jagenstedt further discloses a computer apparatus, comprising a memory; a processor; and a computer program that is stored in the memory and executable by the processor, wherein the processor implements the steps of the method in claim 8 when the computer program is executed (par [0023, 0050]).
Allowable Subject Matter
Claims 2-6, 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646